DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 50 recites the limitation "the first outer cylindrical member" in line 3. There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,337185. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 47-66 are generic to all that is recited within claims 1-35 of U.S. Patent No. 10,337185. In other words, claims 1-35 of U.S. Patent No. 10,337185 fully encompass the subject matter of claims 47-66 and therefore anticipate claims 47-66. Since claims 47-66 are anticipated by claims 1-35 of the patent, they are not patentably distinct from claims 1-35 of U.S. Patent No. 10,337185. Thus, the invention of claims 1-35 of the patent is in effect a “species” of the “generic” invention of claims 47-66. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 47-66 are fully anticipated, (fully encompassed), by claims 1-35 of the patent, 

Claims 47-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,753,081. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 47-66 are generic to all that is recited within claims 1-20 of U.S. Patent No. 10,753,081. In other words, claims 1-20 of U.S. Patent No. 10,753,081 fully encompass the subject matter of claims 47-66 and therefore anticipate claims 47-66. Since claims 47-66 are anticipated by claims 1-20 of the patent, they are not patentably distinct from claims 1-20 of U.S. Patent No. 10,753,081. Thus, the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 47-66. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 47-66 are fully anticipated, (fully encompassed), by claims 1-20 of the patent, claims 47-66 are not patentably distinct from claims 1-20 of U.S. Patent No. 10,753,081, regardless of any additional subject matter present in claims 1-20. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47-51, 57-63, 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinosa (US Patent No. 8,186,924).
For claim 47, Espinosa discloses a slack absorber assembly (Figs. 2-3) for a hold down system, comprising: a first rigid member (18) including a first portion and a second portion, the rigid member including an opening between the first portion and the second portion for a tie-rod (4) to extend therethrough, the rigid member for being attached to the tie-rod; and a first spring (16) being configured to 
For claim 48, Espinosa discloses that the first spring (16) is operably attached to the first rigid member (18).
For claim 49, Espinosa discloses that the first spring is disposed around a first outer cylindrical member (12).
For claim 50, Espinosa discloses that a first inner cylindrical member (10) is disposed inside the
first outer cylindrical member (12); the first inner cylindrical member is operably attached to the first portion; and the first outer cylindrical member is movable by the first spring against the wall member (8).
             For claim 51, Espinosa discloses that a removable clip (32) holds the first outer cylindrical member stationary with respect to the first inner cylindrical member prior to installation.
             For claim 57, Espinosa discloses that the wall member includes a bottom plate (fig. 1, 8) of a stud wall.
             For claim 58, Espinosa discloses that a second rigid member (8) is disposed below the first spring.
             For claim 59, Espinosa discloses a slack absorber assembly (figs. 1-2) for a hold down system,
comprising: a first rigid member (18) including a first portion and a second portion, the rigid member including a first opening between the first portion and the second portion for a tie-rod (4) to extend therethrough, the first rigid member for being supported on a wall member; a second rigid member (8) spaced from the first rigid member, the second rigid member including a third portion and a fourth portion, the second rigid member including a second opening between the third portion and the fourth portion for a tie-rod to extend therethrough, the second rigid member for being attached to the tie-rod; and a first spring (16) disposed between the first portion and the third portion, the first spring being configured to push against the first rigid member and the second rigid member to take up slack in the tie-rod.
            For claim 60, Espinosa discloses that the first spring (16) is operably attached to the first rigid member.
            For claim 61, Espinosa discloses that the first spring (16) is disposed around a first outer cylindrical member (12).

For claim 63, Espinosa discloses a removable first clip (32) holds the first outer cylindrical member stationary with respect to the first inner cylindrical member prior to installation.
For claim 65, Espinosa discloses a slack absorber assembly (figs. 1-2) for a hold down system comprising a rigid member (18) including a first portion and a second portion, the rigid member including an opening between the first portion and the second portion for a tie-rod (4) to extend therethrough; an inner cylindrical member (10) disposed inside an outer cylindrical member (12), the inner cylindrical member being operably attached to the first portion; and a spring (16) operably attached to the outer cylindrical member and the inner cylindrical member, the spring being configured to displace the outer cylindrical member relative to the inner cylindrical member to take up slack in the tie-rod when installed in a hold down system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633